Citation Nr: 1622995	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-27 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
  

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1983 and again from March 2003 to July 2005.  He also served in the Georgia National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a November 2012 videoconference hearing before the undersigned acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.  

This case was previously before the Board in August 2013, when a service connection claim for PTSD was granted.  The BVA additionally remanded claims including entitlement to service connection for an acquired psychiatric disorder (other than PTSD), a left shoulder disorder, hypertension, a sleep disorder, and for residuals of a left great toe fracture. 

In November 2013, the Appeals Management Center (AMC), granted service connection for limitation of motion of the arm (claimed as left shoulder rotator cuff), for a foot injury, and for hallux valgus of the left foot (claimed as residuals of a left great toe fracture).  Because he has not appealed the ratings or effective dates assigned for his left shoulder of left foot, no claims regarding these disabilities are in appellate status at this time.  


With respect to his claims for an acquired psychiatric disability (other than PTSD), hypertension and a sleep disorder, further development was completed.  A November 2013 supplemental statement of the case was most recently issued and the case is once again before the Board.

The Board notes that additional evidence has been associated with the claims file following the issuance of the November 2013 Supplemental Statement of the Case.  However, in a December 2013 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issue of entitlement to service connection for sleep disorder to include as secondary to PTSD being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Hypertension was not incurred in or aggravated by the Veteran's first period of service.

2.  There is clear and unmistakable evidence that the Veteran's hypertension preexisted his second period of active duty service.

3.  There is clear and unmistakable evidence that the Veteran's preexisting hypertension did not chronically worsen or increase in severity during his second period of active service.   

4.  The most probative evidence of record indicates that the Veteran's psychiatric complaints and diagnoses during the appellate period are represented by his current PTSD diagnosis, for which service connection is already in place. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).  

2.  An acquired psychiatric disability, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§   1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Under ordinary circumstances for veterans of active military wartime service or peacetime service on or after January 1, 1947, for purposes of 38 U.S.C.A. §§ 1110, 1131, and 1137, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2014).  This statutory provision is referred to as the 'presumption of soundness.' Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  In VAOGCPREC 3-2003, VA's General Counsel reinforced that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, this presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53 (2012); see also 38 C.F.R. § 3.304(b) ('Only such conditions as are recorded in examination reports are considered as noted.'). This presumption is only rebutted where the evidence clearly and unmistakably shows that the Veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby v. Derwinski, 1 Vet. App. 225 (1991).  

The two parts of this rebuttal standard are referred to as the 'preexistence prong' and the 'aggravation prong.'  Horn, 25 Vet. App. at 234.  The aggravation prong may be met by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits, and, conversely, where the presumption is not rebutted, the Veteran's claim is one for service connection, and not aggravation.  Wagner, 370 F.3d at 1096.  Accordingly, no deduction for the degree of disability existing at the time of entrance shall be made if a rating is awarded.  38 C.F.R. § 3.322 ('In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service...'). 

Hypertension

As to the claim for service connection for hypertension, the medical evidence shows that in December 1994, prior to his second period of service, but a decade following his first period of service, the Veteran was diagnosed with borderline hypertension. There were no findings, treatment, or diagnosis for hypertension during the Veteran's first period of service.  Service treatment records in March 1979 and in an examination for the National Guard in June 1989, show blood pressure of normal readings (March 1979; 120/60; Quad examination in June 1989; 110/82).  
Based on this evidence the Board finds that hypertension was not incurred in the Veteran's first period of service.  

In July 2000, during his physical for the Georgia National Guard, it was noted that he had hypertension, that he was currently on medication, and that he continued to need medical treatment.  He was however, found qualified for retention.  Based on these findings, the Veteran's hypertension has been shown to clearly and unmistakably exist prior to his second period of service. 

There must also be clear and unmistakable evidence showing that his hypertension was not "made worse" or aggravated beyond the natural progression of the disease.  In this regard, the Veteran indicated during his November 2012 videoconference hearing that his hypertension worsened due to a 60 pound weight gain while in Iraq.  Such is not the case.  The record shows that the Veteran sustained a 10 to 15 pound weight gain in Iraq.  It also showed that his hypertension was out of control due to his failure to take his medication that had been prescribed for his hypertension prior to his second period of service.  The Veteran clearly stated this during a November 2004 examination when he admitted that he was prescribed Atenolol but was not taking the medication.  Once the Veteran began to take his medication, his diagnosis was hypertension, well controlled, in December 2007.  The Veteran's hypertension, when he took his medication for it, was not shown to have worsened, but was shown to have shown a temporary increase in his symptoms, rather than a permanent worsening of the disorder, not beyond its natural progression.  

A September 2013 VA examination was completed to address these concerns.  The VA examiner noted that a review of the claims folder shows that the Veteran had preexisting hypertension which began between his two active duty tours.  He noted that the medical records document the Veteran having essential hypertension and renal insufficiency related to hypertension.  The VA examiner noted that service treatment records document the Veteran being seen on several occasions for hypertension and renal insufficiency due to hypertension, and that the current post service treatment records show good blood pressure control on current medication.  It was noted that his current medical records do not show a permanent aggravation of the preexisting hypertension as a result of his active duty service.  

Given the foregoing, the Board finds that the most probative evidence of record clearly and unmistakably shows that the Veteran's hypertension was not aggravated by his period of active duty service.  Wagner; Horn.  There is no basis to allow the Veteran's claim for service connection for his preexisting hypertension.  Moreover, the evidence clearly shows that his hypertension manifested over a decade following his first period of service.  The facts and the medical evidence, overall, provide highly significant evidence against the claim that meets this high standard. 

Consideration has been given to the Appellant's assertion that his hypertension was either aggravated by his active service or had its onset therein.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hypertension, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that a VA medical opinion was needed to address the root cause of this disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report his blood pressure issues, there is no indication that the Appellant is competent to provide an opinion that the reported problems represented an aggravation of his hypertension (as opposed to the natural waxing and waning of the condition), or to link his current diagnosis of hypertension to his period of military service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation for the above-cited hypertension disability.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating cardiac disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As there is no competent medical evidence of record to support the claim for service connection for hypertension the preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Acquired Psychiatric Disorder (Other than PTSD) 

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim, even if it resolves prior to adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).
 
The Veteran is currently service-connected for PTSD.  He claims service connection for an acquired psychiatric disorder other than PTSD. 

The Veteran underwent a VA examination in September 2013.  He was diagnosed with PTSD and alcohol dependence sustained by full remission.  The VA examiner determined that the Veteran met the criteria for a diagnosis of PTSD which is currently service-connected.  He noted that the Veteran's identified sleep disorder and depression do not constitute primary disorders but are considered to be symptoms of the primary PTSD diagnosis.  It is also found that the Veteran meets the criteria for alcohol dependence however it is less likely as not proximate to or a result of PTSD.  The VA examiner rationalized that that this was because the Veteran received a DUI in 1990, prior to the deployment in which the traumatic stressor occurred. 

As to all of the disabilities discussed above, the Veteran is competent to report his in-service experiences, as well as his current symptoms.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  There is no evidence that the Veteran is not credible.
 
However, to the extent that the Veteran purports to offer evidence of current diagnoses of the disabilities claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnoses of these disabilities is a complex medical question.  There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disabilities claimed, or otherwise diagnose the same based on symptoms reported or observed.  Woehlaert, 21 Vet. App. 456.  His lay statements as to whether he is indeed currently diagnosed with the disabilities claimed thus lack probative value, as they are not competent.
 
The issue in the present appeal, is whether the Veteran has an acquired psychiatric disability other than PTSD for which service connection may be granted.  The Board finds that the October 2013 VA examination report is the most probative evidence in this regard.  The October 2013 VA examiner was the only examiner who considered the Veteran's pertinent medical history and presentation for the purpose of determining if his psychiatric symptoms were part and parcel of his PTSD or represented another diagnosed acquired psychiatric disability.
 
The Board recognizes that the Veteran's psychiatric history is complicated and he was indeed diagnosed with a number of acquired psychiatric disabilities during the current appeal.  The Board does not intend to discount the Veteran's report of his relevant symptoms.  However, the October 2013 VA examination report, the most probative evidence of record, specifically attributes the Veteran's symptoms of depression to his PTSD and determined that no other diagnosis of an acquired psychiatric disability was appropriate.  

With respect to his diagnosis of alcohol dependence the VA examiner determined that it was not related to his PTSD.  Moreover, an injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in the line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose of this regulation, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m).  

Furthermore, VA's General Counsel has ruled that direct service connection for a disability which results from a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits where, as here, the claim was filed after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-98, 63 Fed. Reg. 31263 (1998).

Based on the above, pursuant to 38 U.S.C.A. § 1110, since the Veteran does not have a current acquired psychiatric disability other than PTSD for which service connection can be granted, the claim must be denied by operation of law. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his claims in September 2013. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners together considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claims has been met.  38 C.F.R. § 3.159(c)(4).  The efforts to address these issues, overall, have been highly significant.  The evidence overall, both facetal (in some cases the Veteran's own prior statements) and medical provides significant evidence against this claims.  

Further, the Veteran was provided an opportunity to set forth his contentions at a Board hearing.  The Veteran testified before the undersigned AVLJ at a videoconference hearing in November 2012.  The AVLJ identified the issues on appeal.  She sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, this case has been remanded for additional development in August 2013.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.  

Service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

Unfortunately, further development is needed in the claim for service connection for sleep disorder to include as secondary to PTSD.  

In July 2005, the Veteran was seen with complaints that endorsed chronic obstructive sleep apnea.  He was to be referred for a sleep study.  There is no evidence to show that a sleep study was ever performed.  It is important to have a sleep study performed to determine if the Veteran has sleep apnea or any other primary sleep disorder, separate or apart from sleep disorder symptoms which are associated with his PTSD.  See October 2013 VA examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a VA sleep study or other appropriate examination to determine the presence and etiology of any currently diagnosed chronic obstructive sleep apnea or other sleep disorder (not associated with his PTSD).  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  
   
a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that a sleep disability had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep disability is caused by his service-connected PTSD.  
   
(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's sleep disability is aggravated by his service-connected PTSD. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

2.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A.M. CLARK
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


